Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Election


1.	Applicant’s election without of claims 1-7 in the reply filed on November 15, 2021, is acknowledged.  
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is deemed proper and is therefore made FINAL.



Information Disclosure Statement

2.	The references disclosed within the information disclosure statement (IDS) submitted on February 28, 2019, and February 1, 2021, have been considered and initialed by the Examiner. 

Claim Rejections – 35 USC § 103(a)

3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gleichauf et al. (U.S. 6,994,128) in view of Kyozuka et al (U.S. 2014/0070396). 

Gleichauf discloses a sterile container, for receiving and containing surgical instruments or material in sterile conditions, comprising a receiving area formed by a container bottom and a lid, along with a sterile filter (abstract).  

Figure 1 of Gleichauf shows:


    PNG
    media_image1.png
    785
    627
    media_image1.png
    Greyscale


Kyozuka teaches a core substrate of a packaging material comprising aramid fabric material (paragraph 28 of Kyozuka). Gleichauf and Kyozuka are combinable 
because they are related to a similar technical field, which is multilayer container/packaging material. It would have been obvious to one of ordinary skill in the art to have employed the aramid fabric, as taught in Kyozuka, in the core layer of 
Gleichauf to achieve the predictable result of increasing the mechanical strength of the material (paragraph 28 of Kyozuka), as in claims 1, 5 and 7.
	Concerning claim 2, Figure 1 of Gleichauf shows openings in the outer layer(s). In claim 2, the phrase, “which allow an exchange of fluids” constitutes a ‘capable of” limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.
 	Concerning claim 3, Gleichauf discloses the lid is made from plastic (column 4, lines 53-56).
	Concerning claim 4, Gleichauf discloses the multilayer article is bonded together (column 5, lines 48-60).
	Concerning claim 6, Gleichauf discloses a filter material made from PTFE (column 4, lines 48-52).


because the ** material provides improved flexibility, while also providing improved bonding between the **


Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Conclusion

**.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781